OMB APPROVAL OMB Number: 3235-0675 Expires: May 30, 2018 Estimated average burden hours per response UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: Rule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) for the reporting period to Date of Report (Date of earliest event reported) Commission File Number of securitizer: Central Index Key Number of securitizer: Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule 15Ga-1(c)(1) [_] Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule 15Ga-1(c)(2)(i) [_] Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule 15Ga-1(c)(2)(ii) [_] _X_ Rule 15Ga-2 under the Exchange Act (17 CFR 240.15Ga-2) Central Index Key Number of depositor: _N/A Enterprise Fleet Financing, LLC (Exact name of issuing entity as specificed in its charter) Central Index Key Number of issuing entity (if applicable): N/A Central Index Key Number of underwriter (if applicable): N/A Wilson Wade, (314) 512-5257 Name and telephone number, including area code, of the person to contact in connection with this filing SEC 2860 (6-15) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Item 2.01 Findings and Conclusions of a Third-Party Due Diligence Report Obtained by the Issuer Disclosures under Rule 15Ga-2 (17 CFR 240.15Ga-2) are attached as Exhibit 99.1 to this Form ABS-15G. Exhibits Report of Independent Accountants on Applying Agreed-upon Procedures dated January 29, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EnterpriseVehicle Management II, LLC (Depositor) Date February , 2016 (Signature)* *William W. Snyder, President
